Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Assistant Vice President & Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR October 14, 2016 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Lincoln New York Account N for Variable Annuities Lincoln Investor AdvantageSM Advisory Lincoln Life & Annuity Company of New York Registration Statement on Form N-4 File No. 811-09763 Commissioners: On behalf of Lincoln Life & Annuity Company of New York and Lincoln New York Account N for Variable Annuities (“the Account”), we hereby file on EDGAR a conformed electronic format copy of an initial registration statement under the Securities Act of 1933 on Form N-4 (the “Registration Statement”) for individual variable annuity contracts (“Contracts”). A copy of this filing will be provided to the Staff of the Office of Insurance Products, Division of Investment Management. The Contracts are based on certain individual variable annuity contracts previously registered with the Commission by Lincoln Life Variable Annuity Account N (File No. 333-212682), and the Registration Statement is based on the current Registration Statement for the Account.Accordingly, we request that the Registration Statement be given selective review.The information relating to this request will be provided with the courtesy copy of this filing provided to the Staff. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, Scott C. Durocher
